DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 7, 12, 14-15, 20, & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP62166619 hereafter referred to as Izumi in view of DE1118886B hereafter referred to as Westermann.
In regards to claim 1,
Izumi discloses a film capacitor comprising: 
a film winding portion (1 – fig. 1; P3:L14) formed by winding at least one metalized film that includes a dielectric film and a metal film provided on a surface of the dielectric film (P3:L5-6 & P4:L20 – a metalized plastic film is a metal film formed on a surface of a dielectric); 
a pair of metallikon electrodes (3/4 – fig. 1; P3:L11-12) formed respectively on end faces of the film winding portion in a winding axis direction of the film winding portion; and 
a pair of busbars (2 – fig. 1; P3:L13) each of which is joined to a corresponding one of the metallikon electrodes via a joining metal (solder – P3:L13), 
wherein each of the busbars is plate-shaped to cover an outer surface of the corresponding metallikon electrode (fig. 1; P3:L12-13), 


Westermann discloses a film capacitor comprising: a film winding portion (a – fig. 1-2; [0010]); a pair of metallikon electrodes ([0008]) formed respectively on end faces of the film winding portion in a winding axis direction of the film winding portion; and at least one of the metallikon electrodes has a ridge (e – fig. 2; [0010] & [0008] – metal sprayed on end surface conforms to the end surface including the ridge) that is formed on the outer surface of the at least one of the metallikon electrodes to be convex in the winding axis direction toward a corresponding busbar (fig. 2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the ridge as taught by Westermann with the device of Izumi thus obtaining the ridge-receiving portion in which the ridge of the at least one of the metallikon electrodes is received to obtain a capacitor with improved protection from shorting when the metallikon electrodes are formed.


Izumi further discloses wherein the film winding portion has a pair of flat side faces that extend parallel to each other and are spaced from each other in a lateral direction of the film winding portion, the lateral direction being perpendicular to the winding axis direction (fig. 1), 
when viewed along the winding axis direction, a contour of the film winding portion has a shortest dimension in the lateral direction (fig. 1), and 
the ridge-receiving portion is formed so that when viewed along the winding axis direction, the ridge-receiving portion is equidistant from the pair of flat side faces of the film winding portion in the lateral direction (fig. 1; P3:L21 – hole is centered and thus equidistant).  

In regards to claim 7,
The combination further discloses wherein the each of the busbars has the opening (fig. 1; P3:L21 of Izumi) and the ridge is received in at least one of the openings (see claim 1 rejection above).  

In regards to claim 12,
Izumi further discloses wherein the joining metal is solder (P3:L19-20).  

In regards to claim 14,
Izumi discloses a film capacitor comprising: 

a pair of metallikon electrodes (3/4 – fig. 1; P3:L11-12) formed respectively on end faces of the film winding portion in a winding axis direction of the film winding portion; and 
a pair of busbars (2 – fig. 1; P3:L13) each of which is joined to a corresponding one of the metallikon electrodes via a joining metal (solder – P3:L13), wherein each of the busbars is plate-shaped to cover an outer surface of the corresponding metallikon electrode (fig. 1; P3:L12-13), 
in the corresponding busbar, there is formed a ridge-receiving portion in which the ridge of the at least one of the metallikon electrodes is received, 
the busbars comprise a recess (6 – fig. 1; P3:L21) that is formed in a surface of the corresponding busbar facing the at least one of the metallikon electrodes, and the joining metal is in the recess at a center.  Izumi fails to explicitly disclose at least one of the metallikon electrodes has a ridge that is formed on the outer surface of the at least one of the metallikon electrodes to be convex in the winding axis direction toward a corresponding busbar, in the corresponding busbar, there is formed a ridge-receiving portion in which the ridge of the at least one of the metallikon electrodes is received.

Westermann discloses a film capacitor comprising: a film winding portion (a – fig. 1-2; [0010]); a pair of metallikon electrodes ([0008]) formed respectively on end faces of the film winding portion in a winding axis direction of the film winding portion; and at least one of the metallikon electrodes has a ridge (e – fig. 2; [0010] & [0008] – metal sprayed on end surface conforms to the end surface including the ridge) that is formed on the outer surface of the at least one of the metallikon electrodes to be convex in the winding axis direction toward a corresponding busbar (fig. 2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the ridge as taught by Westermann with the device of Izumi thus obtaining the ridge-receiving portion in which the ridge of the at least one of the metallikon electrodes is received to obtain a capacitor with improved protection from shorting when the metallikon electrodes are formed.

In regards to claim 15,
Izumi further discloses wherein the film winding portion has a pair of flat side faces that extend parallel to each other and are spaced from each other -6-Application No. 16/030,526 in a lateral direction of the film winding portion, the lateral direction being perpendicular to the winding axis direction (fig. 1), 
when viewed along the winding axis direction, a contour of the film winding portion has a shortest dimension in the lateral direction (fig. 1), and 
the ridge-receiving portion is formed so that when viewed along the winding axis direction, the ridge-receiving portion is equidistant from the pair of flat side faces of the 

In regards to claim 20,
The combination further discloses w wherein the each of the busbars has the recess (fig. 1; P3:L21 of Izumi) and the ridge is received in at least one of the recesses (see claim 1 rejection above).  
 
In regards to claim 24,
Izumi further discloses wherein the joining metal is solder (P3:L19-20).  

Claim(s) 9-11 & 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi and Westermann as applied to claims 1 & 14 above, and further in view of Georgopoulos (US 7,002,789).
In regards to claim 9,
Izumi as modified by Westermann disclose film winding portions as set forth in Claim 1 (see above rejection of claim 1). Izumi as modified by Westermann fails to explicitly disclose wherein between the pair of busbars, there are a plurality of film winding portions as set forth in Claim 1 arranged in parallel with each other.  

Georgopoulos 789 discloses wherein between the pair of busbars (14 & 16 - fig. 1), there are a plurality of film winding portions (12 - fig. 1) arranged in parallel with each other (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a plurality of winding portions with busbars as taught by Izumi as modified by Westermann with a common busbar connection as taught by Georgopoulos 789 to obtain a desired capacitance.

In regards to claim 10,
Izumi as modified by Westermann fails to explicitly disclose wherein at least one of the busbars has a slit formed to penetrate the at least one of the busbars in a thickness direction thereof, and 
when viewed along the winding axis direction, the slit is located between adjacent two of the plurality of film winding portions.  

Georgopoulos 789 discloses wherein at least one of the busbars has a slit (90 and/or 92 – fig. 6) formed to penetrate the at least one of the busbars in a thickness direction thereof, and 
when viewed along the winding axis direction, the slit is located between adjacent two of the plurality of film winding portions (fig. 2 & 6).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a plurality of winding portions with busbars as taught by Izumi as modified by Westermann with a common busbar connection as taught by Georgopoulos 789 to obtain a desired capacitance.

In regards to claim 11,
Izumi as modified by Westermann fails to explicitly disclose wherein at least one of the busbars has a low-rigidity portion that has a lower rigidity than other portions of the at least one of the busbars adjacent to the low-rigidity portion, and 
when viewed along the winding axis direction, the low-rigidity portion is located between adjacent two of the plurality of film winding portions.  

Georgopoulos 789 discloses wherein at least one of the busbars has a low-rigidity portion (14/16c – fig. 1) that has a lower rigidity than other portions of the at least one of the busbars adjacent to the low-rigidity portion, and 
when viewed along the winding axis direction, the low-rigidity portion is located between adjacent two of the plurality of film winding portions (fig. 1-2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a plurality of winding portions with busbars as taught by Izumi as modified by Westermann with a common busbar connection as taught by Georgopoulos 789 to obtain a desired capacitance.

In regards to claim 21,
Izumi as modified by Westermann disclose film winding portions as set forth in Claim 14 (see above rejection of claim 14). Izumi as modified by Westermann fails to 

Georgopoulos 789 discloses wherein between the pair of busbars (14 & 16 - fig. 1), there are a plurality of film winding portions (12 - fig. 1) arranged in parallel with each other (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a plurality of winding portions with busbars as taught by Izumi as modified by Westermann with a common busbar connection as taught by Georgopoulos 789 to obtain a desired capacitance.

In regards to claim 22,
Izumi as modified by Westermann fails to explicitly disclose wherein at least one of the busbars has a slit formed to penetrate the at least one of the busbars in a thickness direction thereof, and 
when viewed along the winding axis direction, the slit is located between adjacent two of the plurality of film winding portions.  

Georgopoulos 789 discloses wherein at least one of the busbars has a slit (90 and/or 92 – fig. 6) formed to penetrate the at least one of the busbars in a thickness direction thereof, and 


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a plurality of winding portions with busbars as taught by Izumi as modified by Westermann with a common busbar connection as taught by Georgopoulos 789 to obtain a desired capacitance.

In regards to claim 23,
Izumi as modified by Westermann fails to explicitly disclose wherein at least one of the busbars has a low-rigidity portion that has a lower rigidity than other portions of the at least one of the busbars adjacent to the low-rigidity portion, and 
when viewed along the winding axis direction, the low-rigidity portion is located between adjacent two of the plurality of film winding portions.  

Georgopoulos 789 discloses wherein at least one of the busbars has a low-rigidity portion (14/16c – fig. 1) that has a lower rigidity than other portions of the at least one of the busbars adjacent to the low-rigidity portion, and 
when viewed along the winding axis direction, the low-rigidity portion is located between adjacent two of the plurality of film winding portions (fig. 1-2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a plurality of winding portions with busbars .

Allowable Subject Matter
Claim(s) 3-6 & 16-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest (in combination with the other claim limitations) wherein the ridge-receiving portion is formed along a longitudinal direction of the film winding portion, which is perpendicular to both the lateral direction and the winding axis direction, so as to be longer in the longitudinal direction than in the lateral direction (claim 3). 
 
The prior art does not teach or suggest (in combination with the other claim limitations) wherein the ridge-receiving portion is formed so that when viewed along the winding axis direction, d2 ≤ dl/2, where dl is a distance between the pair of flat side faces of the film winding portion in the lateral direction, and d2 is a distance between the ridge-receiving portion and the contour of the film winding portion in the longitudinal direction (claim 4-6).



The prior art does not teach or suggest (in combination with the other claim limitations) wherein the ridge-receiving portion is formed so that when viewed along the winding axis direction, d2 ≤ dl/2, where dl is a distance between the pair of flat side faces of the film winding portion in the lateral direction, and d2 is a distance between the ridge-receiving portion and the contour of the film winding portion in the longitudinal direction (claim 17-19).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP2009253251A – fig. 7

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848